*432The opinion of the court was delivered by
Redfield, J.
The people of Brandon celebrated the Fourth of July. They appointed an “ executive committee ” to make the necessary preparations. The defendant as one of such committee purchased of the plaintiff twenty-one kegs of powder, at the agreed price of 14.00 per keg. At the time of the purchase, the plaintiff asked the defendant “ his authority,” and the defendant replied, “-Mr. Pitts, chairman of the executive committee, is my authority” ; and the referee reports that from this conversation, the “ plaintiff understood that the defendant himself was the committee to buy powder, or one of the committee, and the responsible man.” The report is meager, but the fact is stated that in selling the powder the plaintiff understood defendant was one of the committee to buy powder, and the responsible man, and there is intimation, in the report, that defendant gave the plaintiff no reason to understand otherwise ; on the contrary, it is apparent that the plaintiff might, properly, so understand the defendant. He agreed upon the price, and ordered the powder, and his liability therefor followed as a matter of course, unless he represented himself the agent of a principal-, whom he could bind. The fact that he stated that Pitts was chairman of the executive committee, and his authority for buying the powder, is not a statement that he bought the powder for, and as agent of Pitts. It is proper to “ make a great noise ” on such an anniversary; but it is also most proper, that the man who buys the powder should pay for it, unless he avows an agency that fixes the liability on another. And this we think is strictly legal.
Judgment affirmed.